                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

____________________________________
                                    :
MIGUEL RUALES,                      :                  Civil Action No. 18-9192 (KM) (MAH)
                                    :
            Plaintiff,              :
                                    :
                                    :
      v.                            :                              OPINION
                                    :
SPENCER SAVINGS BANK,               :
                                    :
            Defendant.              :
____________________________________:

HAMMER, United States Magistrate Judge

       This matter comes before the Court by way of pro se Plaintiff Miguel Ruales’s

(“Plaintiff”) renewed motion for leave to file a Second Amended Complaint. Renewed Prop.

Second Am. Compl., Apr. 17, 2019, D.E. 28. Defendant opposes the motion. Opp’n Brief to

Renewed Sec. Am. Compl., May 1, 2019, D.E. 29. The Court has reviewed Plaintiff’s motion

and applicable law. Pursuant to Federal Rule of Civil Procedure 78 and Local Civil Rule 78.1,

the Court has considered this matter without oral argument. For the reasons set forth below, the

Court grants Plaintiff’s motion to amend.

       I.      BACKGROUND

       Plaintiff, a resident of Elizabeth, New Jersey, claims that by letter dated August 9, 2017,

Defendant, a state-chartered mutual savings and loan association of the State of New Jersey,

notified him that it would be closing his account effective September 9, 2017. Renewed Prop.

Second Am. Compl., Apr. 17, 2019, D.E. 28, at 2. Plaintiff contends that Defendant did not

provide Plaintiff with a reason for closing his account. Id. Plaintiff claims that as a result of the

account’s closure he incurred financial consequences, i.e., his credit rating was negatively
impacted, checks written on the account bounced, and his future ability to obtain credit was

jeopardized. Id.

        On May 14, 2018, Plaintiff brought this action pro se against Defendant for negligence,

claiming that Defendant had a duty to Plaintiff as its customer and that Defendant breached that

duty by closing Plaintiff’s account abruptly, without notice, and without explanation to Plaintiff.

Compl., May 14, 2018, D.E. 1, at ¶¶ 23-39. On June 11, 2018, Defendant filed a motion to

dismiss the Complaint, arguing that no duty existed on the part of Defendant to explain why it

was closing Plaintiff’s account and that the Court did not have subject matter jurisdiction over

the case because Plaintiff did not state a claim under federal law. Mot. to Dismiss, Jun. 11, 2018,

D.E. 5, at 4.

        The following day, Plaintiff filed an Amended Complaint. First Am. Compl., Jun. 12,

2018, D.E. 7. The First Amended Complaint reiterated Plaintiff’s negligence claim. Id. at ¶¶ 25-

41. The First Amended Complaint also added a claim under 42 U.S.C. § 1983, which alleged

that Defendant’s conduct discriminated against Plaintiff based on his Hispanic heritage and

thereby violated his civil rights. Id. at 5-7, ¶¶ 42-51.

        On August 9, 2018, Defendant moved to dismiss the First Amended Complaint for failure

to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Mot. to Dismiss First Am.

Compl., Aug. 9, 2018, D.E. 10. The Court granted Defendant’s motion to dismiss the Amended

Complaint in its entirety and provided Plaintiff thirty days to move to amend. Order, Jan. 9,

2019, D.E. 21.

        On January 24, 2019, Plaintiff filed a motion for leave to file a Second Amended

Complaint. Prop. Second Am. Compl., Jan. 24, 2019, D.E. 22. Defendant opposed the motion.

Opp’n Brief to Sec. Am. Compl., Jan. 30, 2019, D.E. 23. This Court denied Plaintiff’s motion



                                                   2
for leave to file a Second Amended Complaint on the basis of Local Civil Rules 7.1(f) and

15(a)(2), 1 ordering Plaintiff to file a renewed motion with a red-lined version of the proposed

amended pleading no later than April 12, 2019. Am. Order, Mar. 18, 2019, D.E. 26.

        On April 17, 2019, Plaintiff filed the instant renewed motion for leave to file a Second

Amended Complaint, containing red-lined edits per Local Civil Rules 7.1(f) and 15(a)(2).

Renewed Prop. Second Am. Compl., Apr. 17, 2019, D.E. 28. Plaintiff seeks to amend his

Complaint to: (1) add additional facts in support of his negligence claim; (2) add counts for

breach of fiduciary duty and for breach of the covenant of good faith and fair dealing; and (3)

replace his § 1983 claim with a claim under 42 U.S.C. § 1981 claim. Id. at 4-7.

        Defendant opposes the motion. Opp’n Br., May 1, 2019, D.E. 29. Defendant asserts that

this Court must deny Plaintiff’s motion to amend for two reasons: (1) Plaintiff filed it in an

untimely manner; and (2) the Proposed Second Amended Complaint fails to state a claim for

discrimination under § 1981. Id. at 5-12. Defendant further contends that if the Court denies the

motion to amend, only state law claims will remain, and the Court should dismiss the action for

lack of subject matter jurisdiction. 2 Id.




        1
          Local Civil Rules 7.1(f) and 15(a)(2) require a party who files “a motion for leave to
file an amended complaint … to attach to the motion a copy of the proposed pleading” and that
the proposed amended pleading “shall indicate in what respect(s) it differs from the pleading
which it proposes to amend, by bracketing or striking through materials to be deleted and
underlining materials to be added,” respectively. Plaintiff did not include the appropriate, red-
lined version of the pleading when he filed his motion for leave to file a Second Amended
Complaint.
        2
         Apart from generally arguing that Plaintiff was dilatory in filing the motion to amend,
Defendant does not object to Plaintiff's request to add facts to support his negligence claim. Nor
does Defendant challenge the sufficiency of the proposed claims for breach of fiduciary duty or
breach of the covenant of good faith and fair dealing.
                                                 3
       II.     DISCUSSION

       The first issue for the Court is whether Federal Rule of Civil Procedure 15 or 16 governs

Plaintiff’s motion to amend. Karlo v. Pittsburgh Glass Works, LLC, Civ. No. 10-1283, 2011 WL

5170445, at *2 (W.D. Pa. Oct. 31, 2011). Rule 15 states, in pertinent part, “a party may amend

its pleading only with the opposing party’s written consent or the court’s leave. The court should

freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Rule 16, on the other

hand, requires a party to demonstrate ‘good cause’ prior to the Court amending its scheduling

order.” Karlo, 2011 WL 5170445, at *2 (citing Fed. R. Civ. P. 16(b)(4)).

       There is a recognized tension between Rule 15 and Rule 16 that has not been directly

resolved by the United States Court of Appeals for the Third Circuit. See Race Tires America,

Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57, 84 (3d. Cir. 2010); Graham v. Progressive

Direct Ins. Co., 271 F.R.D. 112, 118 (W.D. Pa. 2010). However, courts “within the Third

Circuit have consistently reached the same conclusion: a party seeking to amend the pleadings

after the deadline set by the Court must satisfy the requirements of Rule 16(b)(4)—i.e., they

must show ‘good cause.’” Karlo, 2011 WL 5170445, at *2 (citing Fed. R. Civ. P. 16(b)(4))

(emphasis added).

       Here, Plaintiff filed his pleading after the deadline set by this Court, and, therefore, the

Court must consider Rule 16. The operative Order instructed that any motion to amend the

pleadings be filed by April 12, 2019. Am. Order, Mar. 18, 2019, D.E. 26. Plaintiff filed the

instant motion on April 17, 2019. Renewed Prop. Second Am. Compl., Apr. 17, 2019, D.E. 28.

Because Plaintiff filed the present motion three business days after the April 12, 2019, filing

deadline, the Court must first determine whether, under Rule 16, good cause exists to adjust the

deadline to permit Plaintiff to file his motion. If there is good cause to amend, the Court will



                                                  4
then turn to Rule 15 to determine whether to permit Plaintiff to file his amended pleading as

justice so requires. Home Semiconductor Corp. v. Samsung Electronics Co., Ltd., Civ. No. 13-

2033, 2019 WL 2135858, at *2 (D. Del. 2019) (stating, “only after having found the requisite

showing of good cause will the court consider whether the proposed amendment pleading meets

the 15(a) standard.”).

               A. Rule 16(b)(4)

       Rule 16 of the Federal Rules of Civil Procedure authorizes courts to enter schedules of

proceedings. The pretrial scheduling order allows a court to take “judicial control over a case

and to schedule dates for completion by the parties of the principal pretrial steps.” Harrison

Beverage Co. v. Dribeck Imps., Inc., 133 F.R.D. 463, 469 (D.N.J. 1990) (quoting Fed. R. Civ. P.

16 advisory committee’s note (1983 Amendment)); see also Newton v. A.C. & S., Inc., 918 F.2d

1121, 1126 (3d Cir. 1990) (stating the purpose of Rule 16 is to provide for judicial control over

cases, streamline proceedings, maximize efficiency of the court system, and actively manage the

timetable of case preparation to expedite speedy and efficient disposition of cases).

       A scheduling order must, among other things, “limit the time to join other parties, amend

the pleadings, complete discovery, and file motions.” Fed. R. Civ. P. 16(b)(3)(A). The

requirement of a deadline for amending pleadings in the pretrial scheduling order “assures that at

some point . . . the pleadings will be fixed.” Fed. R. Civ. P. 16(b) advisory committee’s note

(1983 Amendment); see also Harrison, 133 F.R.D. at 469 (“The careful scheme of reasonable

framing and enforcement of scheduling orders for case management would thus be nullified if a

party could inject amended pleadings upon a showing of less than good cause after scheduling

deadlines have expired.”). Under Rule 16, “[a] schedule may be modified only for good cause




                                                 5
and with the judge’s consent.” E. Minerals & Chems. Co. v. Mahan, 225 F.3d 330, 340 (3d Cir.

2000).

         The burden is on the moving party to show “good cause” for its failure to comply with

the applicable scheduling order, and, accordingly, for the Court to allow its proposed amended

pleading. Prince v. Aiellos, Civ. No. 09–5429, 2012 WL 1883812, at *6 (D.N.J. May 22, 2012)

(quoting Graham v. Progressive Direct Ins. Co., 271 F.R.D. 112, 118 (W.D. Pa. 2010)); see also

Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57, 84 (3d Cir. 2010) (affirming the

trial court’s holding that “Rule 16(b)(4) focuses on the moving party’s burden to show due

diligence”). Whether “good cause” exists under Rule 16 hinges to a large extent on the diligence

of the moving party. GlobespanVirata, Inc. v. Texas Instruments, Inc., Civ. No. 03–2854, 2005

WL 1638136, at *3 (D.N.J. July 12, 2005) (quoting Rent–A–Ctr. v. Mamaroneck Ave. Corp., 215

F.R.D. 100, 104 (S.D.N.Y. 2003)). Put succinctly, “[a]bsent diligence, there is no ‘good cause.’”

Chancellor v. Pottsgrove Sch. Dist., 501 F. Supp. 2d 695, 702 (E.D. Pa. 2007); see also Fed. R.

Civ. P. 16(b), advisory committee’s note (1983 Amendment) (“[T]he court may modify the

schedule on a showing of good cause if it cannot reasonably be met despite the diligence of the

party seeking the extension.”).

         When examining a party’s diligence, courts typically ascertain whether the movant

possessed, or through the exercise of reasonable diligence should have possessed, the knowledge

necessary to file the motion to amend before the deadline expired. See Stallings ex rel. Estate of

Stallings v. IBM Corp., Civ. No. 08–3121, 2009 WL 2905471, at *16 (D.N.J. Sept. 8, 2009)

(denying plaintiffs’ motion to amend because they “had sufficient information to state the

proposed claims well in advance of the Scheduling Order deadline”); Kennedy v. City of Newark,

Civ. No. 10–1405, 2011 WL 2669601, at *2 (D.N.J. July 7, 2011) (“The most common basis for



                                                6
finding a lack of good cause is the party’s knowledge of the potential claim before the deadline

to amend has passed.”). If a movant had the knowledge necessary to file a motion to amend

prior to the expiration of the Court’s deadline set forth in the scheduling order, and if the movant

can provide no satisfactory explanation for the delay, the Court may, in its discretion, deny the

motion. See Dimensional Communs., Inc. v. OZ Optics, Ltd., 148 Fed. App’x. 82, 85 (3d Cir.

2005) (upholding trial court’s finding that the movant could not show “good cause” because they

were in possession of the facts underlying the proposed counterclaim well before the deadline for

amendment).

       As mentioned above, the March 14, 2019 Order, D.E. 25, set Friday, April 12, 2019, as

the deadline for Plaintiff to file a motion for leave to file an amended complaint. Plaintiff filed

the instant motion with the Court on Wednesday, April 17, 2019—three business days after the

deadline. See Order, Mar. 14, 2019, D.E. 26. at 2. Defendant argues that the time to move to

amend expired on April 12, 2019, and Plaintiff's motion should therefore be denied as untimely.

Opp’n Br., May 1, 2019, D.E. 29, at 4. Plaintiff did not acknowledge missing the filing date set

out in the Order in his motion to amend or provide a reason for doing so, but he does contend

that the instant motion does not result in “undue delay” for either party. Renewed Prop. Second

Am. Compl., Apr. 17, 2019, D.E. 28, at 2.

       Much of the caselaw addressing the conflict between Rule 15 and Rule 16 standards has

applied Rule 16 standards where parties file months—rather than days—beyond the dates set out

by the applicable scheduling orders. See e.g., Dimensional Communs., Inc., 148 Fed. Appx. at

85 (applying Rule 16 standard where motion to amend complaint was filed more than five

months after the deadline set by the court); Eastern Minerals & Chemicals Co. v. Mahan, 225

F.3d 330, 340 (3d Cir. 2000) (applying Rule 16 where motion to amend complaint was filed



                                                  7
more than six months after the deadline set by the court). Further, courts have considered the

length of delay in determining how strictly they should apply the Rule 16 “good cause” standard.

See Morrison v. AccuWeather, Inc., Civ. No. 4:14-cv-0209, 2015 WL 9315505, at *3 (M.D.Pa.

2015) (distinguishing AccuWeather’s amended answer from prior caselaw by noting that parties

in similar cases “sought leave to amend their answers months after the court had set case

management deadlines”) (emphasis added).

       Although not mentioning diligence specifically, Plaintiff correctly maintains that the

instant motion does not cause undue delay for either party. Renewed Prop. Second Am. Compl.,

Apr. 17, 2019, D.E. 28, at 2. The Court also recognizes that Plaintiff is acting pro se and he

missed the filing deadline by only three business days. 3 Further, a review of the record indicates

that Plaintiff has actively litigated this matter, and does not indicate a pattern of undue delay or

dilatoriness. Accordingly, the Court finds that Plaintiff has shown the requisite “good cause” to

amend under Rule 16. A three-day delay does not “far surpass” what can be reasonably expected

of a pro se Plaintiff. See, e.g., Eastern Minerals, 225 F.3d at 340; Dimensional

Communications, 148 Fed. Appx. at 85.




       3
          Pro se complaints are traditionally held to "less stringent standards than formal
pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 596 (1972); see also Haim v.
Neeman, Civ. No. 12-0351, 2014 WL 12617792, at *2 (D.N.J. 2014). Further, "pro se
complaints must be construed liberally.” Granger v. American E-Title Corp., Civ. No. 10-4627,
2013 WL 1845338, at *13 (D.N.J. 2013). Although pro se litigants are not allowed to “disregard
court orders and perpetually delay trial proceedings,” courts may grant exceptions when
violations may be reasonably excused. Huertas v. U.S. Dep’t of Educ., Civ. No. 08-3959, 2010
WL 2771767, at *5 (D.N.J. 2010); contra Naughton v. Harmelech, Civ. No. 09-5450, 2015 WL
12835620, at *4 (denying a pro se plaintiff’s motion due to delay because the more than three-
year delay “far surpasse[d] what may be reasonably excused from a pro se litigant”).
                                                  8
               B. Rule 15

       Having determined that Plaintiff has demonstrated good cause to amend under Rule 16,

the Court must now address whether Plaintiff has satisfied Rule 15. Home Semiconductor, Civ.

No. 13-2033, 2019 WL 2135858, at *2. Under Rule 15 of the Federal Rules of Civil Procedure,

a plaintiff may amend his or her complaint once as of right, and “courts may grant subsequent

amendments ‘when justice so requires.’” Fraser v. Nationwide Mut. Ins. Co., 352 F.3d 107, 116

(3d Cir. 2003) (quoting Fed. R. Civ. P. 15(a)). Further, “leave to amend should be freely given

when justice so requires, including for a curative amendment unless such an amendment would

be inequitable or futile.” Free Speech Coalition, Inc. v. Att’y Gen. of U.S., 677 F.3d 519, 545 (3d

Cir. 2012). The Court may deny leave to amend the pleadings only when there is (1) undue

delay, (2) bad faith or dilatory motive, (3) undue prejudice, (4) repeated failures to cure

deficiencies, or (5) futility of amendment. Foman v. Davis, 371 U.S. 178, 182 (1962); Long v.

Wilson, 393 F.3d 390, 400 (3d Cir. 2004).

       Defendant argues that Plaintiff's proposed § 1981 claim cannot withstand scrutiny

because "Ruales has not pled a single fact to support his allegation that his account was closed

because he is Hispanic other than that he is Hispanic." 4 Opp’n Br., May 1, 2019, D.E. 29, at 6.

Defendant then argues that because the § 1981 claim must be denied on futility grounds,



       4
          To the extent that Defendant’s untimeliness argument addressed by the Court under
Rule 16 can be construed as a claim of undue delay under Rule 15, the Court does not find undue
delay under Rule 15 here. Courts in the Third Circuit have held that “[w]hile delay alone is
insufficient to justify denying leave to amend, ‘at some point, the delay will become ‘undue,’
placing an unwarranted burden on the court, or will become ‘prejudicial,’ placing an unfair
burden on the opposing party.’” Evans v. City of Philadelphia, Civ. No. 18-1947, 2019 WL
581555, at *1 (3d Cir. 2019) (citing Adams v. Gould Inc., 739 F.2d 858, 868 (3d Cir. 1984)). In
this matter, the Court does not find that the three-day delay places an unwarranted burden on
Defendant such that it causes undue delay. Further, Plaintiff contends, and the Court agrees, that
Defendant would not be prejudiced by permitting the amendment of Plaintiff’s Complaint.
Renewed Prop. Second Am. Compl., Apr. 17, 2019, D.E. 28, at 2.
                                                  9
Plaintiff’s remaining claims sound entirely in state law, and therefore this Court should dismiss

the action for lack of subject matter jurisdiction. Id. at 9-10.

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). “[D]etailed factual allegations” are not required under this standard. Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). However, the Rule does call for sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face[.]” Id. at 570. A claim has

facial plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. Id. at 556. The tenet that a

court must accept a complaint’s allegations as true does not apply to threadbare recitals of a

cause of action’s elements, supported by mere conclusory statements. Id. at 555. Furthermore,

determining whether a complaint states a plausible claim is context-specific, requiring courts to

draw on experience and common sense in reaching their decisions. Id. at 556.

       Section 1981 provides that “[a]ll persons . . . shall have the same right in every State and

Territory” to engage in certain enumerated activities. 42 U.S.C. § 1981(a). Subsection (b) of the

law defines the phrase “make and enforce contracts” as including “the making, performance,

modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms,

and conditions of the contractual relationship.” 42 U.S.C. § 1981(b). The United States

Supreme Court has observed that “[a]ny claim brought under § 1981 . . . must initially identify

an impaired contractual relationship under which the plaintiff has rights.” Domino’s Pizza, Inc. v.

McDonald, 546 U.S. 470, 476 (2006); see also L. L. v. Evesham Township Board of Educ., 710

Fed. Appx. 545, 550 (3d Cir. 2017). After identifying an impaired contractual relationship, a

plaintiff must then provide facts in support of the following elements: “(1) [that a plaintiff] is a



                                                  10
member of a racial minority; (2) intent to discriminate on the basis of race by the defendant; and

(3) discrimination concerning one or more of the activities enumerated in the statute[,] which

includes the right to make and enforce contracts . . . .” Brown v. Philip Morris Inc., 250 F. 3d

789, 797 (3d Cir. 2001) (citing Yelverton v. Lehman, Civ. Act. No. 94-6114, 1996 WL 296551,

at *7 (E.D. Pa. 1996)). For a § 1981 claim to survive a motion to dismiss, the Third Circuit has

held a plaintiff need not present a prima facie case of discrimination; rather, they must simply

“put forth allegations that raise a reasonable expectation that discovery will reveal evidence of

the necessary element[s].” Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009). 5

       Aaccepting as true the allegations of the proposed pleading as this Court must under Rule

15, the Court is satisfied that the proposed pleading adequately sets forth the elements of a claim

under § 1981. Plaintiff claims that he is a member of a racial minority, in that he claims to be "of

Hispanic heritage.” Renewed Prop. Second Am. Compl., Apr. 17, 2019, D.E. 28, at 13, ¶ 16.

Second, Plaintiff claims “that his race . . . [is] the sole reason[] why SSB [Defendant] closed his

account.” Id. at 14, ¶ 20. Finally, Plaintiff adequately alleges the existence of a contractual

relationship by pleading that he “had a noncommercial bank account with SSB [Defendant] and

developed a solid banking relationship” with them. Id. at 13, ¶ 19.




       5
           Although the Third Circuit has not explicitly defined modified pleading standards for §
1981 discrimination claims, the Second Circuit has. In the Second Circuit, courts have held that
the pleading standard for a § 1981 discrimination complaint is somewhat particular: “The facts
required by Iqbal to be alleged in the [§ 1981] complaint . . . need only give plausible support to
a minimal inference of discriminatory motivation.” Littlejohn v. City of New York, 795 F.3d 297,
309 (2d Cir. 2015); see also Doe v. Columbia University, 831 F.3d 46, 54 (2d Cir. 2016)
(discussing the reduced pleading standard for § 1981 discrimination claims). Further, the Second
Circuit has held that if a plaintiff is able to make a minimum showing of the above three factors,
it raises “a temporary presumption of discriminatory motivation, which shifts the burden of
production” to the allegedly discriminatory party. Nwachukwu v. Liberty Bank, 257 F. Supp.3d
280, 289 (D. Conn. 2017).


                                                 11
        Defendant's principal opposition is that the § 1981 claim is threadbare because it provides

nothing specific concerning Plaintiff's allegation that Spencer Savings Bank closed the accounts

due to Plaintiff's Hispanic heritage. 6 But the proposed amended pleading alleges that "certain of

SSB's employees have informed plaintiff that his account was closed solely on [the basis of] his

Hispanic heritage." Id. at 3, ¶ 7 (emphasis in original). The proposed amended complaint also

alleges that

        Additionally, [P]laintiff's contact at SSB informed him that Caucasian customers of
        [D]efendant are treated vastly differently than plaintiff and those of Hispanic heritage. In
        fact, and as further discovery in this matter will undoubtedly reveal, plaintiff's account
        closing is but one of hundreds of Hispanic customers' accounts being closed for the very
        same faulty, illegal and immoral reasons, when compared to no accounts being closed
        against those customers of Caucasian descent.

Id. at 3, ¶ 8.

        Defendant argues that the foregoing allegations are "specious" and not sufficiently

specific because they do not name the specific individuals. Opp'n Br., May 1, 2019, D.E. 29, at

7. But that argument elevates the standard for a pleading beyond what Rule 8 requires.

“[D]etailed factual allegations” are not required to state a claim, Twombly, 550 U.S. at 555, and

Defendant will have a full and fair opportunity in discovery to require Plaintiff to provide

specific information, and motion practice and trial will test the adequacy of Plaintiff's proofs.

For this Rule 15 analysis, however, Plaintiff's allegations satisfy the requirement that a § 1981

claim plead an adequate basis to demonstrate "'a racially motivated breach' of th[e] contractual

relationship." Mekuria v. Bank of America, 883 F. Supp.2d 10, 14 (D.D.C. 2011) (quoting



        6
         Defendant does not deny that Plaintiff opened an account with their bank, thus creating
a contractual relationship under section 1981. Opp’n Br., May 1, 2019, D.E. 29, at 4. Defendant
also does not contest that Plaintiff, as an individual of Hispanic descent, is a racial minority. Id.
at 7.


                                                 12
Domino's Pizza Inc. v. McDonald, 546 U.S. 470, 476 (2006)). Moreover, the allegations are

sufficient to "allow the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Iqbal, 556 U.S. at 678.

       Defendant's reliance on Mekuria is misplaced. Opp’n Br., May 1, 2019, D.E. 29, at 5-9

(citing Mekuria v. Bank of America, 883 F.Supp.2d 10 (D.D.C. 2011)). In Mekuria, "Plaintiff,

Bisrat Mekuria, a black male of Ethiopian descent, was a long-time customer of Defendant Bank

of America." Mekuria, 883 F. Supp.2d at 11. Plaintiff alleged that the bank closed his business

accounts without explanation, and he filed suit alleging, inter alia, racial discrimination in

violation of § 1981 and the District of Columbia Human Rights Act. Id. at 10-12. The district

court found that Mekuria failed to state a § 1981 discrimination claim because he did not allege

“a single fact to suggest that the Bank or any of its employees discriminated against him based

on his race.” Id. at 15.

       Defendant claims that, as in Mekuria, Plaintiff’s complaint “rest[s] solely on the

conclusion that since [P]laintiff was a member of a protected class, the action . . . must have been

discriminatory.” Id. at 8. Defendant claims that Plaintiff is simply stating legal conclusions and

that “[n]o allegations were made that he was treated in a hostile or inappropriate manner . . .

[and] no allegations were made that white customers were treated any differently.” Id. But

unlike Mekuria, Plaintiff also alleges “that [the discrimination] is not an isolated incident, and

that certain of [Defendant’s] employees have informed [P]laintiff that his account was closed

solely on [the basis of] his Hispanic heritage.” Renewed Prop. Second Am. Compl., Apr. 17,

2019, D.E. 28, Exh. B., at ¶ 7 (emphasis in original). 7



       7
         Moreover, Plaintiff in this matter is acting pro se, whereas Mekuria was represented by
counsel. See Mekuria, 883 F. Supp.2d 10 at 8. As such, while Plaintiff must satisfy Rule 8 as
well as Twombly and Iqbal, Plaintiff is held to a more liberal pleading standard. Haines, 404
                                                 13
       The present case is comparable to Nwachukwu v. Liberty Bank, 257 F. Supp.3d 280 (D.

Conn. 2017). In that case, the plaintiff was a Nigerian customer who brought a § 1981 action

against Liberty Bank. The plaintiff alleged that Liberty Bank inquired about his national origin,

and then closed his bank accounts. Id. at 292. In contrast to Mekuria, where no additional facts

or claims were stated in relation to the discriminatory motives of the bank, the plaintiff in

Nwachukwu alleged that the bank’s First Vice President stated on a telephone call with

Nwachukwu that “we don’t want money from your type.” Id. at 305. In the present case,

Plaintiff also has provided additional factual support regarding his account closure by claiming

Defendant’s employees have informed him that “his account was closed solely on [the basis of]

his Hispanic heritage[,]” that one of those employees told Plaintiff that "Caucasian customers of

[D]efendant, are treated vastly differently than [P]laintiff and those of Hispanic heritage[,]" and

that this was not an isolated incident. Renewed Prop. Second Am. Compl., Apr. 17, 2019, D.E.

28, at 3, ¶¶ 7-8 (emphasis in original).

       For the foregoing reasons, the Court concludes that Plaintiff has shown good cause under

Rule 16 for filing his motion to amend three days beyond the deadline and that Plaintiff's

proposed § 1981 claim withstands scrutiny under Rule 15. Furthermore, Defendant has not

otherwise challenged the additional factual allegations and claims Plaintiff seeks to add.

Therefore, the Court will grant Plaintiff's motion to amend.




U.S. 519 at 596 (pro se complaints are traditionally held to "less stringent standards than formal
pleadings drafted by lawyers”); Granger, Civ. No. 10-4627, 2013 WL 1845338, at *13 (“pro se
complaints must be construed liberally”).

                                                 14
       III.   CONCLUSION

       For the foregoing reasons, the Court grants Plaintiff’s motion for leave to file a Second

Amended Complaint. The Court will issue an Order consistent with this Opinion.



                                         s/ Michael A. Hammer__________________________
                                         UNITED STATES MAGISTRATE JUDGE

Dated: July 26, 2019




                                                15
